DETAILED ACTION
Status of Application
1.	The claims 1-4, 6, 8-9, 13-14, 16, 18-19, 21-26, 28, and 32 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.  

Information Disclosure Statement (IDS)
4.	The information disclosure statement (IDS) submitted on 07/11/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chollier (WO 2010/040231 A1).
	Regarding claim 32, Chollier teaches a method for introducing boron into a carbon anode of an electrolytic cell for the production of aluminum, the method comprising treating packing code particles with a boric acid. Said packing coke is introduced into a solution of H3BO3 (see page 3, lines 9-15) so as to impregnate the coke with boric acid. This is equivalent to the process step of the instant claims in which boric acid is introduced into coke particles. Each limitation of instant claim 32 is thus met by the teachings of Chollier, and the claim is anticipated by the prior art of record. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-3, 9, 13-14, 18, 21-24, and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chollier (WO 2010/040231 A1) in view of Kawamata et al (US 4445996).
	Regarding claim 1, Chollier teaches a method for introducing boron into a carbon anode of an electrolytic cell for the production of aluminum, the method comprising treating packing code particles with a boric acid. Said packing coke is introduced into a solution of H3BO3 (see page 3, lines 9-15) so as to impregnate the coke with boric acid. This is equivalent to the process step of the instant claims in which boric acid is introduced into coke particles. Chollier does not teach that the impregnated coke particles are subsequently mixed with a coal tar pitch binder before forming into an anode. However, it would have been obvious to one of ordinary skill in the art to modify Chollier in view of Kawamata et al in order to mix the particulate with a tar pitch binder in order to prepare an anode paste therefrom, because Kawamata et al teaches a method of producing an anode for equivalent function in an aluminum producing furnace, and teaches that coal tar pitch is a suitable bind for adding to the coke particles to allow for shaping and formation of said electrode (see column 2, lines 50-55). One of ordinary skill would have had motivation to use the Kawamata tar pitch binder when preparing the anode of Chollier because Kawamata indicates that forming and shaping would be improved by the use of this suitable binder, and one would have recognized this as an advantageous improvement. One would have had a reasonable expectation of success in the modification because Chollier and Kawamata are each drawn to processes of forming anodes from coke particles and used in equivalent applications. Each limitation of instant claim 1 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claims 2-3, as discussed above, Chollier teaches that coke particles are contacted with boric acid. The instant claim language pertaining to a first fraction and second fraction do not distinguish the fractions compositionally or otherwise. As such, the contacted coke particles of Chollier can constitute the first and the second fractions. These fractions are therefore necessarily mixed during impregnation and during mixing with the pitch binder. The further limitations of claims 2-3 are thus met by the teachings of the prior art of record, and the claims are obvious and not patentably distinct. 
	Regarding claim 9, Chollier teaches that the coke particles are impregnated by an aqueous boric acid, i.e. boric acid dissolved in water. 
	Regarding claim 13, Chollier does not indicate that the particulate coke is heated to a temperature above 200 °C before being contacted with the boric acid solution, and as such an ambient temperature would be assumed by one of ordinary skill in the art and arrived at through routine experimentation and optimization of the Chollier method. Chollier further mentions contacting with boron-containing component at ambient temperature, and contact with an aqueous solution at a coke temperature of greater than twice the boiling temperature of the aqueous acid would not be the assumption of one of ordinary skill in the art. Each further limitation of instant claim 13 is met by the teachings of the prior art of record. 
	Regarding claim 14, as discussed above, one of ordinary skill would have assumed and arrived at ambient (room) temperature for the boric acid solution used in the treatment of the coke particles. The further limitation of instant claim 14 are thus met by the teachings of the prior art of record. 
	Regarding claim 18, Chollier teaches drying of the coke particles after impregnation with boron solution. 
	Regarding claim 21, Chollier teaches baking the anode produced from the impregnated coke particulate. 
	Regarding claim 22, as discussed above, Chollier in view of Kawamata teaches a process equivalent to that of instant claim 1. The produced anode taught by the prior art of record is therefore equivalent to that of instant claim 22. 
	Regarding claim 23, the carbonaceous anode taught by Chollier in view of Kawamata comprise fractions of coke particulate that are boron-impregnated. As such, at least a first fraction and subsequent fractions are boron-impregnated coke particles meeting the limitations of instant claim 23, and that are distributed throughout the carbonaceous anode. The claim does not indicate that the first and second fractions of particles need be different, and thus the coke particulate portion of the Chollier anode meets the corresponding limitations of claim 23. The claim is thus rendered obvious and not patentably distinct by the prior art of record. 
	Regarding claim 24, as discussed above, Chollier in view of Kawamata teaches an anode comprising coke particles distributed throughout. 
	Regarding claim 28, as discussed above, Chollier in view of Kawamata teaches an anode comprising coke particulate that is impregnated with boron that is distributed throughout, and as further discussed above, the Chollier particulate can be construed as first and subsequent fractions. 
Allowable Subject Matter
10.	Claims 4, 6, 8, 16, 19, and 25-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a process meeting each limitation of instant claim 1, and wherein the coke particles are contacted with boron-containing solution before being grinded and sieved to obtain first and second fractions, and thereafter forming the anode with said first and second fractions. The prior art also does not teach or suggest a process meeting each limitation of instant claim 2, and wherein coke particles having finer and coarser portions are treated according to said claim. The prior art additionally does not teach or suggest a process meeting each limitation of instant claim 1, and wherein the boron concentration in the final anode product is 300 ppm or less. The prior art further does not teach or suggest a process meeting each limitation of instant claim 1, and wherein the contacting of the coke particles with the boron-containing solution occurs in a coke calciner. Finally, the prior art does not teach or suggest a carbonaceous anode meeting each limitation of instant claim 23, and wherein the coke particles are comprising of fine and coarse portions, and wherein the boron concentration in said anode is 300 ppm or less. 

Conclusion
11.	Claims 1-3, 9, 13-14, 18, 21-24, and 28 are rejected. Claims 4, 6, 8, 16, 19, and 25-26 objected to.
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW
23 August 2022